                                                              SO ORDERED.


                                                              Dated: June 5, 2020


 1
 2
                                                              Daniel P. Collins, Bankruptcy Judge
 3                                                            _________________________________

 4
 5
 6
 7                     IN THE UNITED STATES BANKRUPTCY COURT
 8                                THE DISTRICT OF ARIZONA
 9   In re:
10
     ALAMO CHANDLER, LLC,                           Case No. 2:20-bk-05017-DPC
11
     ALAMO GILBERT, LLC,                            Joint Administration Pending With
12                                                  Cases No. 2:20-bk-05020-DPC
13   ALAMO TEMPE, LLC,                                        2:20-bk-05026-DPC

14                         Debtors.                 Chapter 11 Proceedings
15
16
   THIS FILING APPLIES TO:                          STIPULATED INTERIM ORDER
17                                                  AUTHORIZING THE USE OF CASH
            All Debtors
18          Alamo Chandler, LLC                     CLAIMED AS COLLATERAL
        _X_ Alamo Gilbert, LLC
19
        ___ Alamo Tempe, LLC
20
21            This matter having come before the Court upon the Motion to Authorize the Interim
22 Use of Cash Claimed as Collateral and to Determine that Certain Post Petition Revenues
23 are Not Cash Collateral (the “Motion,” Dkt. # 33) filed by, among others, Alamo Gilbert,
24   LLC (the “Debtor”), and an expedited hearing on the Motion having occurred on June 2,
25   2020 at 1:30 p.m. (the “Hearing”), and it appearing that notice of the Motion and Hearing
26   was appropriate under the circumstances and that the relief granted herein is necessary to
27   avoid immediate and irreparable harm to the Debtor’s estate, and upon the stipulation of the
28 Debtor and Stearns Bank, N.A. (“Stearns”), as evidenced by the signatures of their

Case2739134.v1
     2:20-bk-05017-DPC        Doc 56 Filed 06/05/20 Entered 06/05/20 14:17:03          Desc
                              Main Document    Page 1 of 9
 1   respective counsel below, and with good cause otherwise appearing,
 2          IT IS HEREBY ORDERED that the Motion is GRANTED on an interim basis,
 3   only insofar as it requests authorization for the Debtor’s use of cash that may be asserted to
 4   be the collateral of Stearns or any other creditor.
 5          IT IS FURTHER ORDERED that, on an interim basis, the Debtor is authorized to
 6   use its cash and Income 1 to pay the Expenses in accordance with the Budget attached
 7   hereto as Exhibit “A,” as augmented by a 10% total variance, through July 2, 2020.

 8          IT IS FURTHER ORDERED that, to the extent of the use of their respective cash

 9   collateral, as adequate protection of their interests, Stearns and any other creditor concluded

10   to have an interest in cash collateral are granted a replacement lien and security interest in

11   the post-petition assets of the Debtor, to the extent, and in the order and priority,

12   determined by the Bankruptcy Court after further proceedings. Any such post-petition lien

13   or security interest shall be deemed effective and automatically perfected as of the Petition

14   Date without the necessity of Stearns or any other creditor taking any further action.

15   Nothing in this Order shall constitute (i) a determination or stipulation as to whether any of

16   the Debtor’s property constitutes any creditor’s cash collateral, or (ii) the validity, priority,

17   or extent of any creditor’s lien in assets acquired by the Debtor after the Petition Date.

18          IT IS FURTHER ORDERED that a continued hearing on the Motion shall take

19   place on the 1st day of July at 1:30 p.m.

20          IT IS FURTHER ORDERED that this order is without prejudice to (a) the rights

21   of Alamo Drafthouse Cinemas, LLC (“ADC”) under the Franchise Agreements between

22   ADC and each of the debtors, and applicable law or (b) the rights of Alamo Gilbert

23
     Holdings, LLC and Alamo Tempe Holdings, LLC under their respective leases and

24
     applicable law.

25
                                  SIGNED AND DATED ABOVE.
26

27   1 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
     Motion.
28

                                                2
Case2739134.v1
     2:20-bk-05017-DPC        Doc 56 Filed 06/05/20 Entered 06/05/20 14:17:03             Desc
                              Main Document    Page 2 of 9
 1   APPROVED AS TO FORM AND CONTENT
 2

 3   SACKS TIERNEY P.A.
 4

 5 By:
      Wesley Ray
 6    Attorneys for Debtors
 7

 8   GOODMAN LAW PLLC

 9

10 By: /s/ Jeremy Goodman (with permission)
      Jeremy Goodman
11    Attorneys for Stearns Bank, N.A.
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                            3
Case2739134.v1
     2:20-bk-05017-DPC    Doc 56 Filed 06/05/20 Entered 06/05/20 14:17:03   Desc
                          Main Document    Page 3 of 9
Case 2:20-bk-05017-DPC   Doc 56 Filed 06/05/20 Entered 06/05/20 14:17:03   Desc
                         Main Document    Page 4 of 9
                                                  Alamo Gilbert LLC


                                         Projection            Projection         Total
                                     05/15/20 - 06/14/20   06/15/20 - 07/02/20
Revenues
Box Office Receipts
Box Office Receipts
Retail Ticket Sales                  $              -    $               -    $           -
Internet Ticket Sales                               0.00                 0.00             -
Fandango Ticket Sales                               0.00                 0.00             -
Iphone Sales                                        0.00                 0.00             -
Talent Fee Sales                                    0.00                 0.00             -
Internet Fee Sales                                  0.00                 0.00             -
Total Box Office Receipts                           0.00                 0.00             0.00

Venue Rental & Other Income
Venue Rental Sales                                  0.00                 0.00             -
Special Event Sales                                 0.00                 0.00             -
Gift Card Discount Revenue                          0.00                 0.00             -

Total Venue Rental & Other Income                   0.00                 0.00             0.00

Gross Ticket & Venue Rental                         0.00                 0.00             0.00

Food and N/A Beverage Sales
Food Sales                                          0.00                 0.00             -
NA Beverage Sales                                   0.00                 0.00             -
Dessert Sales                                       0.00                 0.00             -
Retail Sales                                        0.00                 0.00             -

Total Food & N/A Beverage Sales                     0.00                 0.00             0.00

Beer & Wine Sales
Bottled Beer Sales                                  0.00                 0.00             -
Draft Beer Sales                                    0.00                 0.00             -
Wine Sales                                          0.00                 0.00             -
Liquor Sales                                        0.00                 0.00             -

Total Beer and Wine Sales                           0.00                 0.00             0.00

Gross Food & Ale Sales                              0.00                 0.00             0.00

Food Comps                                          0.00                 0.00             -
Alc Comps                                           0.00                 0.00             -
Total Comps                                         0.00                 0.00             0.00

Net Sales                                           0.00                 0.00             0.00

Cost of Sales
Cost of Box Office
Film Rental                                         0.00                 0.00             0.00


            Case 2:20-bk-05017-DPC       Doc 56 Filed 06/05/20 Entered 06/05/20 14:17:03         Desc
                                         Main Document    Page 5 of 9
                                           Alamo Gilbert LLC

Film Shipping                                0.00                 0.00         0.00
Box Office Split                             0.00                 0.00         0.00
Access Digital Cinema                        0.00                 0.00         0.00
Projector Usage Fees                         0.00                 0.00         0.00
Special Event Supplies                       0.00                 0.00         0.00
Creative Department Billing                  0.00                 0.00         0.00

Total Cost of Box Office                     0.00                 0.00         0.00

Cost of Food N/A Bev
COGS - Dairy                                 0.00               732.00       732.00
COGS - Meats                                 0.00               712.00       712.00
COGS - Seafood                               0.00                92.00        92.00
COGS - Poultry                               0.00               312.00       312.00
COGS - Produce                               0.00               216.00       216.00
COGS - Bakery                                0.00               184.00       184.00
COGS - Grocery                               0.00               104.00       104.00
COGS - Paper                                 0.00               576.00       576.00
COGS - Desserts                              0.00               356.00       356.00
COGS - N/A Beverages                         0.00               716.00       716.00

Total Cost of Food N/A Bev                   0.00              4,000.00    4,000.00

Cost of Beer & Wine
COGS - Bottled Beer                          0.00                213.00      213.00
COGS - Draft Beer                            0.00              1,568.00    1,568.00
COGS - Wine                                  0.00                256.00      256.00
COGS - Liquor                                0.00                853.00      853.00

Total Cost of Beer & Wine                    0.00              2,890.00    2,890.00

Cost of Venue Rental
VR Commission                                0.00                  0.00        0.00
Celebrity Appearance                         0.00                  0.00        0.00
Merchandise                                  0.00                  0.00        0.00
COGS - Smallwares                            0.00                  0.00        0.00

Total Cost of Venue Rental                   0.00                  0.00        0.00

Total Cost of Goods Sold                     0.00              6,890.00    6,890.00

Gross Profit                                 0.00         (6,890.00)      (6,890.00)

Expenses
Payroll
Front of House
Server/Waiter                                0.00                 0.00         0.00
Bar                                          0.00                 0.00         0.00
Runner                                       0.00                 0.00         0.00
Trainer                                      0.00                 0.00         0.00



           Case 2:20-bk-05017-DPC   Doc 56 Filed 06/05/20 Entered 06/05/20 14:17:03    Desc
                                    Main Document    Page 6 of 9
                                            Alamo Gilbert LLC

Trainee                                       0.00                 0.00         0.00
Private Party Server                          0.00                 0.00         0.00
Labor Service Fees                            0.00                 0.00         0.00

Total Front of House                          0.00                 0.00         0.00
Back of House
BOH
Kitchen                                       0.00                 0.00         0.00
Expo                                          0.00                 0.00         0.00

Total Back of House                           0.00                 0.00         0.00
Manager Expenses
Manager                                    7,799.09             9,895.89   17,694.98
Manager Hourly                                 0.00                 0.00        0.00
PCE                                            0.00                 0.00        0.00
Programming                                    0.00                 0.00        0.00
Salary Allocations                             0.00                 0.00        0.00
Manager Bonus                                  0.00                 0.00        0.00

Total Manager                              7,799.09             9,895.89   17,694.98
Box Office Labor
Tickets                                        0.00                 0.00        0.00
Projection                                     0.00                 0.00        0.00
Total Box Office Labor                         0.00                 0.00        0.00
Other Labor
Maintenance                                    0.00                 0.00        0.00
Meeting                                        0.00                 0.00        0.00

Total Other Labor                              0.00                 0.00        0.00
Employee Related
FUTA                                          0.00                 0.00         0.00
Medicare-Matching                           128.68               163.28       291.97
Social Security- Matching                   483.54               613.55     1,097.09
SUI                                           0.00                 0.00         0.00
Vacation                                      0.00                 0.00         0.00
Payroll Processing Fees                     100.00               100.00       200.00
Recruiting                                    0.00                 0.00         0.00

Total Employee Related                      712.23               876.83     1,589.06

Total Payroll                              8,511.32         10,772.72      19,284.04
Promotional
Promotional
Advertising                                   0.00              3,333.00    3,333.00
Adv. Creative Dept Billing                    0.00                  0.00        0.00
Advertising - Local                           0.00                  0.00        0.00
Marketing                                     0.00              1,000.00    1,000.00
Special Events                                0.00                  0.00        0.00
Charitable Contributions                      0.00                  0.00        0.00


            Case 2:20-bk-05017-DPC   Doc 56 Filed 06/05/20 Entered 06/05/20 14:17:03   Desc
                                     Main Document    Page 7 of 9
                                                 Alamo Gilbert LLC


Total Promotional                                   0.00             4,333.00    4,333.00
Insurance
Commercial                                      6,578.00             4,790.00   11,368.00
Health                                            999.00               645.00    1,644.00
Life Insurance                                      0.00                 0.00        0.00
Workers Compensation                            2,410.00                 0.00    2,410.00

Total Insurance                                 9,987.00             5,435.00   15,422.00
Utilities
Cable                                             470.00               470.00      940.00
Electric                                        8,304.00             8,304.00   16,608.00
Gas                                               990.00               990.00    1,980.00
Water                                             236.00               236.00      472.00

Total Utilites                                 10,000.00         10,000.00      20,000.00
Repair & Maintenance
Disposal Fees                                       0.00                 0.00        0.00
Equipment Repairs                                   0.00                 0.00        0.00
Kitchen Equipment Repair                            0.00                 0.00        0.00
Projection Repair                                   0.00                 0.00        0.00
Preventative Maintenance                            0.00                 0.00        0.00
Fixed Rental                                        0.00                 0.00        0.00
Janitorial                                      5,000.00             3,500.00    8,500.00
Pest Control                                        0.00                 0.00        0.00
Trash Removal                                       0.00                 0.00        0.00
Smallwares                                          0.00                 0.00        0.00
Projection Supplies                                 0.00                 0.00        0.00
Film Supplies                                       0.00                 0.00        0.00

Total Repair & Maintenance                      5,000.00             3,500.00    8,500.00
Office & General Administrative Expense
Facility Expense
Rent or Lease                                  30,072.58                 0.00   30,072.58
Security                                            0.00                 0.00        0.00
Storage                                             0.00                 0.00        0.00
Telephone                                           0.00                 0.00        0.00
Property Tax                                        0.00                 0.00        0.00
Other Taxes                                         0.00                 0.00        0.00
Armored Car Service                                 0.00                 0.00        0.00
Quality Control                                     0.00                 0.00        0.00
Printing                                            0.00                 0.00        0.00

Total Facility Expense                         30,072.58                 0.00   30,072.58
Office Expense
Merchant Service Fees                               0.00                 0.00        0.00
Office Expense                                      0.00                 0.00        0.00
Bank Charges                                        0.00                 0.00        0.00


           Case 2:20-bk-05017-DPC         Doc 56 Filed 06/05/20 Entered 06/05/20 14:17:03   Desc
                                          Main Document    Page 8 of 9
                                               Alamo Gilbert LLC

Delivery                                          0.00             0.00            0.00
Dues & Subscriptions                              0.00             0.00            0.00
Professional Fees                                 0.00             0.00            0.00
Equipment                                         0.00             0.00            0.00
Film Booking Fee                                  0.00             0.00            0.00
Licenses & Permits                                0.00             0.00            0.00
Supplies                                          0.00             0.00            0.00
Travel                                            0.00             0.00            0.00
Entertainment                                     0.00             0.00            0.00
Staff Benefits                                    0.00             0.00            0.00
Uniform                                           0.00             0.00            0.00

Total Office Expense                              0.00             0.00            0.00
Other Expenses
Royalty Fees                                      0.00             0.00            0.00
Internet Fees                                     0.00             0.00            0.00
Management Fees                                   0.00             0.00            0.00
Total Other Expenses                              0.00             0.00            0.00
Total EBIDTA Expenses                        63,570.90         34,040.72      97,611.62
Net EBIDTA                        ($        63,570.90) ($     40,930.72) ($ 104,501.62)


Depreciation                                      0.00             0.00            0.00
Interest Expense                                  0.00             0.00            0.00
Total Other Expenses                              0.00             0.00            0.00

Net Income                        ($        63,570.90) ($     40,930.72) ($ 104,501.62)




             Case 2:20-bk-05017-DPC    Doc 56 Filed 06/05/20 Entered 06/05/20 14:17:03    Desc
                                       Main Document    Page 9 of 9
